PER CURIAM.
Owen McMullen appeals the district court’s1 order denying his motion for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 706 to the Sentencing Guidelines. We find no abuse of discretion in the district court’s decision not to reduce McMullen’s sentence, as the court had considered the amended Guidelines range at McMullen’s request when he was sentenced, although the amendment was not yet in effect. See U.S.S.G. § lB1.10(b)(l) (in determining whether reduction is warranted, court should determine amended Guidelines range that would have been applicable if amended Guidelines had been in effect); United States v. Curry, 584 F.3d 1102, 1103-1104 (8th Cir.2009) (standard of review).
Accordingly, the judgment is affirmed, and counsel is granted leave to withdraw.

. The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas.